EXHIBIT 10.6

SCHEDULE OF EXECUTIVE OFFICERS PARTY TO THE FORM OF

AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

Each of the parties identified below is party to an amended and restated change
in control agreement (“CIC Agreement”) with Advanced Medical Optics, Inc.
substantially in the form of Exhibit 10.5 to the Company’s Form 10-Q for the
quarter ended June 27, 2008.

 

Name of Executive

 

Benefit Level Under

Section 6 of

of CIC Agreement

 

Benefit Level Under

Section 8 of

of CIC Agreement

Sheree L. Aronson

  One Times   One Year

Leonard R. Borrmann

  Two Times   Two Years

Robert F. Gallagher

  One Time   One Year

Michael J. Lambert

  Two Times   Two Years